     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3607 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                              Case No.: 95cr72 WQH
12                                         Plaintiff,
                                                            ORDER
13   v.
14   BOBBY LEE SEHORN,
15                                       Defendant.
16   HAYES, Judge,
17          The matter before the Court is the motion for modification of sentence under 18
18   U.S.C. § 3582(c)(1) filed by Defendant. (ECF No. 707).1
19          Background
20          The charges against the Petitioner and his co-defendants resulted from an armed
21   jewelry store robbery in San Diego, California on July 1, 1992. On April 12, 1996, a jury
22   found Petitioner guilty of Count 1, interference with commerce by robbery (Hobbs Act
23   robbery), in violation of 18 U.S.C. § 1951(a); and Count 2, aiding and abetting the using
24   and carrying of a firearm in relation to a crime of violence, in violation of 18 U.S.C. §
25   924(c) and 18 U.S.C. § 2.
26
27
     1
      Defendant filed a motion for leave to supplement (ECF No. 718). This motion is granted and the Court
28   has considered the supplement.

                                                        1
                                                                                               95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3608 Page 2 of 8



 1         The Presentence Investigation Report calculated the guideline range Under the
 2   United States Sentencing Guidelines to be 151-188 months for Count 1. The report stated
 3   that Petitioner was subject to a mandatory consecutive term of imprisonment of twenty
 4   years on Count 2 under 18 U.S.C. § 924(c)(1) for a second or subsequent conviction under
 5   this section.   The Presentence Report included in the criminal history the sentence
 6   Defendant was currently serving in No. 94-cr-362 (C.D. Cal.) for a Los Angeles bank
 7   robbery that occurred on April 20, 1994. On September 6, 1994, Defendant was sentenced
 8   in the Los Angeles bank robbery case to 70 months on Count 1 Conspiracy to Commit
 9   Armed Bank Robbery in violation of 18 U.S.C. § 2113(a) and (b); and 60 months on Count
10   3 using a firearm during a crime of violence in violation of 18 U.S.C. § 924(c) to be served
11   consecutively with Count 1.
12         On August 30, 1996, the Court held a sentencing hearing in this case. The Court
13   found sufficient evidence to support the conviction under § 924(c) stating that the 20 year
14   consecutive sentence was applicable because the Defendant had a previous § 924(c)
15   conviction in the Los Angeles robbery case No. 94-cr-362. Defendant objected to the 240
16   months consecutive sentence on Count 2 on the grounds that the Los Angeles bank robbery
17   occurred on April 20, 1994 after the July 1992 robbery in this case. The Court concluded
18   that the sentence imposed in this case was a second and subsequent sentence to the Los
19   Angeles robbery case and subject to the 240 months consecutive mandatory pursuant to §
20   924(c)(1). The Court concluded that the mandatory consecutive sentence of 240 months
21   on Count 2 was statutorily mandated by 18 U.S.C. § 924(c)(1) because “there has been a
22   previous conviction of a 924(c).” ECF No. 723-1 at 47.
23         The Court entered a Judgment sentencing Petitioner to a term of 161 months as to
24   Counts 1, concurrent with Central District of Los Angeles Case No. 94-0362; and 240
25   months as to Count 2, consecutive to Count 1 and Central District of Los Angeles Case
26   No. 94-0362. (ECF No. 462).
27         Petitioner filed a timely appeal of his conviction in this case on a number of grounds
28   and the Court of Appeals affirmed Petitioner’s conviction. United States v. Sehorn, 137

                                                  2
                                                                                       95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3609 Page 3 of 8



 1   F.3d 1094, 1104 (9th Cir. 1998). On appeal, Defendant challenged the application of the
 2   20-year mandatory sentence on Count 2. The Court of Appeals affirmed the sentence
 3   stating:
 4         The district court sentenced Sehorn to a 20–year mandatory sentence on Count
           Two, which charged aiding and abetting a firearms crime under 18 U.S.C. §
 5
           924(c). This statute provides that “[i]n the case of his second or subsequent
 6         conviction under this subsection, such person shall be sentenced to
           imprisonment for twenty years ...” Because Sehorn was previously convicted
 7
           under this statute for a Los Angeles robbery, the district court sentenced
 8         Sehorn to the mandatory twenty-year sentence.
 9
           Sehorn argues that the mandatory twenty-year sentence was not warranted
10         because the Los Angeles robbery occurred after the July 1992 robbery for
           which appellant was convicted in this case. However, the language of § 924(c)
11
           plainly refers to a subsequent conviction, not a subsequent crime. As this court
12         has pointed out: “There is nothing in the simple wording of this statute that
           requires that an offense underlying a second conviction occur after the
13
           conviction for the first offense. The only requirement is that a conviction be
14         second or subsequent, not that any offense underlying that conviction follow
           a first conviction.” United States v. Neal, 976 F.2d 601, 602 (9th Cir.1992).
15
           See also Deal v. United States, 508 U.S. 129, 134, 113 S.Ct. 1993, 1997–98,
16         124 L.Ed.2d 44 (1993) (noting that the term “second or subsequent
           conviction” means that “a defendant convicted of a crime committed in 1992,
17
           who has previously been convicted of a crime committed in 1993, would
18         receive the enhanced sentence”). Thus, the twenty-year mandatory sentence
           was proper.
19
20   Id. at 1111.
21         Petitioner filed a motion to vacate, set aside, or correct his sentence under 28 U.S.C.
22   § 2255 which was denied by the district court. (ECF No. 626). On September 20, 2016, the
23   Court of Appeals granted the application to file a second or successive 28 U.S.C. § 2255
24   motion and transferred Petitioner’s motion to vacate, set aside, or correct his sentence under
25   28 U.S.C. § 2255 to this district court. (ECF No. 676). On February 17, 2017, this Court
26   denied Petitioner’s motion to vacate, set aside, or correct his sentence under 28 U.S.C. §
27   2255. (ECF No. 695).
28

                                                   3
                                                                                        95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3610 Page 4 of 8



 1             On December 17, 2019, Defendant filed a motion for modification of an imposed
 2   term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).2 Defendant request that
 3   the Court reduce his sentence under the First Step Act for extraordinary and compelling
 4   reasons. Defendant asserts that the 401 month sentence was pursuant to the “mandatory
 5   stacking provisions of 18 U.S.C. §924(c) which no longer exist.” ECF No. 707 at 2.
 6   Defendant asserts that the amendments to § 924(c) made in the First Step Act no longer
 7   require the 240 months consecutive sentence on Count 2 in his case. Defendant further
 8   asserts that the sentencing judge imposed the lengthy sentence because he exercised his
 9   right to a jury trial. In addition, Defendant contends that he has complied a remarkable
10   record of rehabilitation showing that he is not a danger to the public, if released.
11             Plaintiff United States asserts that Defendant has not met the burden of showing that
12   extraordinary and compelling reasons warrant a reduction in his sentence. Plaintiff United
13   States asserts that it is not clear that the First Step revisions in §924(c) would affect
14   Defendant’s sentence because Defendant had a final conviction in 94cr362 under §924(c)
15   before he was sentenced in this case. Plaintiff United States further asserts that the record
16   in this case does not support a finding that the defendant is not a danger to the safety of any
17   other person or to the community, as provided in 18 U.S.C. § 3142(g). Plaintiff United
18   States asserts that the Defendant was the leader and organizer of a large robbery crew, that
19   took over a jewelry store at gunpoint. Plaintiff United States asserts that the nature and
20   circumstances of this offense were aggravated, and the history and characteristics of the
21   Defendant weigh against release.
22                     Legal Standard
23             The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, allows defendants,
24   for the first time, to petition district courts directly for compassionate release. 18 U.S.C. §
25   3582(c)(1)(A) provides in relevant part:
26             The court may not modify a term of imprisonment once it has been imposed
27
28   2
         Defendant states that his current release date is April 16, 2025.

                                                             4
                                                                                            95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3611 Page 5 of 8



 1         except that--
           (1) in any case--
 2
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
 3         motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
 4
           motion on the defendant's behalf or the lapse of 30 days from the receipt of
 5         such a request by the warden of the defendant's facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
 6
           or supervised release with or without conditions that does not exceed the
 7         unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
 8
           finds that--
 9         (i) extraordinary and compelling reasons warrant such a reduction; . . .
10
           and that such a reduction is consistent with applicable policy statements issued
11         by the Sentencing Commission;
12
     18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines, adopted
13
     before the First Step Act, addresses motions for sentence reductions by the Director of
14
     the Board of Prisons under 18 U.S.C. § 3582(c)(1)(A) stating:
15
           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
16         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose
           a term of supervised release with or without conditions that does not exceed
17
           the unserved portion of the original term of imprisonment) if, after
18         consideration of the factors set forth in 18 U.S.C. § 3553(a), to the extent that
           they are applicable, the court determines that—
19
           (1)(A) Extraordinary and compelling reasons warrant the reduction. . .
20         . . (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
21
           (3) The reduction is consistent with this policy statement.
22
23   U.S.S.G. § 1B1.13. The commentary to § 1B1.13 lists four circumstances that qualify as
24   “extraordinary and compelling reasons”: (A) medical condition of the defendant; (B) age
25   of the defendant; (C) family circumstances; and (D) “Other reasons—As determined by
26   the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary
27   and compelling reason other than, or in combination with, the reasons described in
28   subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1. The commentary also states that a

                                                   5
                                                                                         95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3612 Page 6 of 8



 1   defendant’s rehabilitation, standing alone, cannot be grounds for a sentence reduction
 2   under § 3582(c). U.S.S.G. § 1B1.13 n.3.
 3         The Sentencing Guideline provisions were not amended after the enactment of the
 4   First Step Act and apply only to a motion for sentence reduction by the Director of the
 5   Board of Prisons. This Court takes these sentencing guideline provisions into account in
 6   determining whether a reduction is consistent with applicable policy statements issued by
 7   the Sentencing Commission. However, the Court finds that these provisions are not a
 8   limitation upon the Court’s ability to determine whether a defendant has presented
 9   extraordinary and compelling reasons for a sentence reduction under 18 U.S.C. §
10   3582(c)(1)(A).
11                Ruling of the Court
12         As a part of the First Step Act of 2018, Congress limited the consecutive stacking
13   previously required for violations of § 924(c). 18 U.S.C. § 924(c)(1)(A) provides in
14   relevant part,
15         Except to the extent that a greater minimum sentence is otherwise provided
           by this subsection or by any other provision of law, any person who, during
16
           and in relation to any crime of violence or drug trafficking crime (including a
17         crime of violence or drug trafficking crime that provides for an enhanced
           punishment if committed by the use of a deadly or dangerous weapon or
18
           device) for which the person may be prosecuted in a court of the United States,
19         uses or carries a firearm, or who, in furtherance of any such crime, possesses
           a firearm, shall, in addition to the punishment provided for such crime of
20
           violence or drug trafficking crime--
21         (i)    be sentenced to a term of imprisonment of not less than 5 years;
22
     18 U.S.C. § 924(c)(1)(A)(i). Before the First Step Act, an additional § 924(c) count
23
     required the district court to impose a consecutive twenty-five years in prison, even in cases
24
     in which the gun possession occurred during the same course of conduct as the original
25
     count. 18 U.S.C. § 924(c)(1)(C)(i) (2012). The First Step Act limited the application of
26
     the enhanced penalty, providing that the higher penalty for a second or subsequent count
27
28

                                                   6
                                                                                        95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3613 Page 7 of 8



 1   of conviction under section 924(c) is triggered only “after a prior conviction under this
 2   subsection has become final.” 18 U.S.C. § 924(c)(1)(C) (2018).
 3         In this case, the record demonstrates that the Defendant’s conviction for the first §
 4   924(c) offense in 94cr362 was final at the time he was sentenced on this case. Defendant
 5   entered a plea of guilty in 94cr362 in the Central District of California to armed bank
 6   robbery and conspiracy to commit armed bank robbery in violation of 18 U.S.C. §§ 371
 7   and 2113(a) and (d). Defendant was subsequently convicted by jury of use of a firearm
 8   during and relation to a crime of violence in violation of 18 U.S.C. § 924(c). Judgment in
 9   94cr362 was entered on September 6, 1994 imposing a sentence of 70 months on Count 1
10   Conspiracy to Commit Armed Bank Robbery in violation of 18 U.S.C. § 2113(a) and (b);
11   and 60 months on Count 3 using a firearm during a crime of violence in violation of 18
12   U.S.C. § 924(c) to be served consecutively with Count 1. Defendant filed an appeal and
13   the Court of Appeals affirmed the conviction and sentence on May 19, 1995. United States
14   v. Sehorn, 56 F.3d 75 (9th Cir. 1995).
15         On July 31, 1996, the Court entered judgment in this case imposing a sentence of
16   240 months on 18 U.S.C. § 924(c) in Count 2 consecutive to 161 months on 18 U.S.C.
17   §1915(a) on Count 1. At the time of sentencing in this case, the judgment on Defendant’s
18   first § 924(c) conviction in 94cr362 was final. The Court concluded that the mandatory
19   consecutive sentence of 240 months on Count 2 was statutorily mandated by 18 U.S.C. §
20   924(c)(1) because “there has been a previous conviction of a 924(c).” ECF No. 723-1 at
21   47. The amendment to §924(c)(1)(C) in the First Step Act providing that the higher penalty
22   for a second or subsequent count of conviction under section 924(c) is triggered only “after
23   a prior conviction under this subsection has become final” does not have an effect on this
24   Defendant’s sentence. Because Defendant had a prior conviction under this subsection that
25   had become final, 18 U.S.C. §924(c)(1)(C) (2018) would continue to require the mandatory
26   consecutive sentence of 240 months on Count 2 as applied in this case. The Court finds
27   that the amendments to the First Step Act do not provide extraordinary and compelling
28   reasons under § 3582(c)(1)(A) to reduce this Defendant’s sentence. The Court finds that

                                                  7
                                                                                       95cr72 WQH
     Case 3:95-cr-00072-WQH Document 745 Filed 06/08/20 PageID.3614 Page 8 of 8



 1   there are no extraordinary and compelling reasons under § 3582(c)(1)(A) to reduce this
 2   Defendant’s sentence.
 3         IT IS HEREBY ORDERED that the motion for modification of sentence under 18
 4   U.S.C. § 3582(c)(1) (ECF No. 707) is denied.
 5   Dated: June 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
                                                                                 95cr72 WQH
